Case 2:19-cv-07117-ODW-KS Document 30 Filed 07/14/20 Page 1 of 16 Page ID #:535



    1   MICHAEL FREIMAN, SBN 280716
        E-Mail mike@employlegal.com
    2   LAW OFFICE OF MICHAEL FREIMAN
        100 Wilshire Blvd., Ste. 700
    3   Santa Monica, California 90401
        Telephone: (310) 917-1022
    4
        Attorney for Plaintiff
    5   Min Wen Wang
    6   SARINA SALUJA, SBN 253781
        E-Mail ssaluja@fisherphillips.com
    7   MARIANNA BERTIKIAN, SBN 322596
        E-Mail mbertikian@fisherphillips.com
    8   FISHER & PHILLIPS LLP
        444 South Flower Street, Suite 1500
    9   Los Angeles, California 90071
        Telephone: (213) 330-4500
   10   Facsimile: (213) 330-4501
   11   DANIEL E. FARRINGTON, PRO HAC VICE
        E-Mail dfarrington@fisherphillips.com
   12   LAUREN G. GOETZL, PRO HAC VICE
        E-Mail lgoetzl@fisherphillips.com
   13   FISHER & PHILLIPS LLP
        7501 Wisconsin Ave., Ste. 1220W
   14   Bethesda, Maryland 20814
        Telephone: (301) 880-5030
   15   Facsimile: (301) 880-5031
   16   Attorneys for Defendant
        American Airlines, Inc.
   17

   18                        UNITED STATES DISTRICT COURT
   19            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   20

   21   MIN WEN WANG,                         CASE NO.: 2:19-cv-07117-ODW-KSx
   22                      Plaintiff,         [Removed from Los Angeles Superior
                                              Court, Case No. 19STCV09598]
   23           v.
                                              STIPULATED PROTECTIVE
   24   AMERICAN AIRLINES INC.; and           ORDER
        DOES 1 through 20, inclusive,
   25
                           Defendants.
   26

   27

   28

                                              1
                                 STIPULATED PROTECTIVE ORDER
        FP 38170823.1
Case 2:19-cv-07117-ODW-KS Document 30 Filed 07/14/20 Page 2 of 16 Page ID #:536



    1           1.      A. PURPOSES AND LIMITATIONS
    2           Discovery in this action is likely to involve production of confidential,
    3   proprietary, or private information for which special protection from public
    4   disclosure and from use for any purpose other than prosecuting this litigation may
    5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
    6   enter the following Stipulated Protective Order. The parties acknowledge that this
    7   Order does not confer blanket protections on all disclosures or responses to
    8   discovery and that the protection it affords from public disclosure and use extends
    9   only to the limited information or items that are entitled to confidential treatment
   10   under the applicable legal principles. The parties further acknowledge, as set forth
   11   in Section 12.3, below, that this Stipulated Protective Order does not entitle them
   12   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
   13   procedures that must be followed and the standards that will be applied when a
   14   party seeks permission from the court to file material under seal.
   15                   B. GOOD CAUSE STATEMENT
   16           This action is likely to involve Plaintiff’s medical information, personal
   17   information relating to non-parties to the litigation, and other proprietary
   18   information for which special protection from public disclosure and from use for
   19   any purpose other than prosecution of this action is warranted. Such confidential
   20   and proprietary materials and information consist of, among other things,
   21   Plaintiff’s medical records, personnel records and/or medical records of non-parties
   22   to the litigation, confidential business or financial information, information
   23   regarding confidential business practices, or information otherwise generally
   24   unavailable to the public, or which may be privileged or otherwise protected from
   25   disclosure under state or federal statutes, court rules, case decisions, or common
   26   law. Accordingly, to expedite the flow of information, to facilitate the prompt
   27   resolution of disputes over confidentiality of discovery materials, to adequately
   28   protect information the parties are entitled to keep confidential, to ensure that the

                                              2
                                 STIPULATED PROTECTIVE ORDER
        FP 38170823.1
Case 2:19-cv-07117-ODW-KS Document 30 Filed 07/14/20 Page 3 of 16 Page ID #:537



    1   parties are permitted reasonable necessary uses of such material in preparation for
    2   and in the conduct of trial, to address their handling at the end of the litigation, and
    3   serve the ends of justice, a protective order for such information is justified in this
    4   matter. It is the intent of the parties that information will not be designated as
    5   confidential for tactical reasons and that nothing be so designated without a good
    6   faith belief that it has been maintained in a confidential, non-public manner, and
    7   there is good cause why it should not be part of the public record of this case.
    8           2.      DEFINITIONS
    9           2.1     Action: this pending federal lawsuit.
   10           2.2     Challenging Party: a Party or Non-Party that challenges the
   11   designation of information or items under this Order.
   12           2.3     “CONFIDENTIAL” Information or Items: information (regardless of
   13   how it is generated, stored or maintained) or tangible things that qualify for
   14   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
   15   the Good Cause Statement.
   16           2.4     Counsel: Outside Counsel of Record and House Counsel (as well as
   17   their support staff).
   18           2.5     Designating Party: a Party or Non-Party that designates information
   19   or items that it produces in disclosures or in responses to discovery as
   20   “CONFIDENTIAL.”
   21           2.6     Disclosure or Discovery Material: all items or information, regardless
   22   of the medium or manner in which it is generated, stored, or maintained (including,
   23   among other things, testimony, transcripts, and tangible things), that are produced
   24   or generated in disclosures or responses to discovery in this matter.
   25           2.7     Expert: a person with specialized knowledge or experience in a matter
   26   pertinent to the litigation who has been retained by a Party or its counsel to serve
   27   as an expert witness or as a consultant in this Action.
   28   ///

                                                3
                                   STIPULATED PROTECTIVE ORDER
        FP 38170823.1
Case 2:19-cv-07117-ODW-KS Document 30 Filed 07/14/20 Page 4 of 16 Page ID #:538



    1           2.8     House Counsel: attorneys who are employees of a party to this Action.
    2   House Counsel does not include Outside Counsel of Record or any other outside
    3   counsel.
    4           Discovery in this action is likely to involve production of confidential,
    5   proprietary, or private information for which special protection from public
    6   disclosure and from use for any purpose other than prosecuting this litigation may
    7   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
    8   enter the following Stipulated Protective Order. The parties acknowledge that this
    9   Order does not confer blanket protections on all disclosures or responses to
   10   discovery and that the protection it affords from public disclosure and use extends
   11   only to the limited information or items that are entitled to confidential treatment
   12   under the applicable legal principles. The parties further acknowledge, as set forth
   13   in Section 12.3, below, that this Stipulated Protective Order does not entitle them
   14   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
   15   procedures that must be followed and the standards that will be applied when a
   16   party seeks permission from the court to file material under seal.
   17           2.9     Non-Party: any natural person, partnership, corporation, association,
   18   or other legal entity not named as a Party to this action.
   19           2.10    Outside Counsel of Record: attorneys who are not employees of a
   20   party to this Action but are retained to represent or advise a party to this Action and
   21   have appeared in this Action on behalf of that party or are affiliated with a law firm
   22   which has appeared on behalf of that party, and includes support staff.
   23           2.11    Party: any party to this Action, including all of its officers, directors,
   24   employees, consultants, retained experts, and Outside Counsel of Record (and their
   25   support staffs).
   26           2.12    Producing Party: a Party or Non-Party that produces Disclosure or
   27   Discovery Material in this Action.
   28   ///

                                                4
                                   STIPULATED PROTECTIVE ORDER
        FP 38170823.1
Case 2:19-cv-07117-ODW-KS Document 30 Filed 07/14/20 Page 5 of 16 Page ID #:539



    1           2.13    Professional Vendors: persons or entities that provide litigation
    2   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
    3   demonstrations, and organizing, storing, or retrieving data in any form or medium)
    4   and their employees and subcontractors.
    5           2.14    Protected Material: any Disclosure or Discovery Material that is
    6   designated as “CONFIDENTIAL.”
    7           2.15    Receiving Party: a Party that receives Disclosure or Discovery
    8   Material from a Producing Party.
    9           3.      SCOPE
   10           The protections conferred by this Stipulation and Order cover not only
   11   Protected Material (as defined above), but also (1) any information copied or
   12   extracted from Protected Material; (2) all copies, excerpts, summaries, or
   13   compilations of Protected Material; and (3) any testimony, conversations, or
   14   presentations by Parties or their Counsel that might reveal Protected Material.
   15           Any use of Protected Material at trial shall be governed by the orders of the
   16   trial judge. This Order does not govern the use of Protected Material at trial.
   17           4.      DURATION
   18           Even after final disposition of this litigation, the confidentiality obligations
   19   imposed by this Order shall remain in effect until a Designating Party agrees
   20   otherwise in writing or a court order otherwise directs. Final disposition shall be
   21   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
   22   with or without prejudice; and (2) final judgment herein after the completion and
   23   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
   24   including the time limits for filing any motions or applications for extension of time
   25   pursuant to applicable law.
   26           5.      DESIGNATING PROTECTED MATERIAL
   27           5.1     Exercise of Restraint and Care in Designating Material for Protection.
   28   Each Party or Non-Party that designates information or items for protection under

                                                5
                                   STIPULATED PROTECTIVE ORDER
        FP 38170823.1
Case 2:19-cv-07117-ODW-KS Document 30 Filed 07/14/20 Page 6 of 16 Page ID #:540



    1   this Order must take care to limit any such designation to specific material that
    2   qualifies under the appropriate standards. The Designating Party must designate for
    3   protection only those parts of material, documents, items, or oral or written
    4   communications that qualify so that other portions of the material, documents,
    5   items, or communications for which protection is not warranted are not swept
    6   unjustifiably within the ambit of this Order.
    7           Mass, indiscriminate, or routinized designations are prohibited. Designations
    8   that are shown to be clearly unjustified or that have been made for an improper
    9   purpose (e.g., to unnecessarily encumber the case development process or to
   10   impose unnecessary expenses and burdens on other parties) may expose the
   11   Designating Party to sanctions.
   12           If it comes to a Designating Party’s attention that information or items that
   13   it designated for protection do not qualify for protection, that Designating Party
   14   must promptly notify all other Parties that it is withdrawing the inapplicable
   15   designation.
   16           5.2     Manner and Timing of Designations. Except as otherwise provided in
   17   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   18   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   19   under this Order must be clearly so designated before the material is disclosed or
   20   produced.
   21           Designation in conformity with this Order requires:
   22                 (a) for information in documentary form (e.g., paper or electronic
   23   documents, but excluding transcripts of depositions or other pretrial or trial
   24   proceedings), that the Producing Party affix at a minimum, the legend
   25   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
   26   contains protected material. If only a portion or portions of the material on a page
   27   qualifies for protection, the Producing Party also must clearly identify the protected
   28   portion(s) (e.g., by making appropriate markings in the margins).

                                               6
                                  STIPULATED PROTECTIVE ORDER
        FP 38170823.1
Case 2:19-cv-07117-ODW-KS Document 30 Filed 07/14/20 Page 7 of 16 Page ID #:541



    1           A Party or Non-Party that makes original documents available for inspection
    2   need not designate them for protection until after the inspecting Party has indicated
    3   which documents it would like copied and produced. During the inspection and
    4   before the designation, all of the material made available for inspection shall be
    5   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
    6   documents it wants copied and produced, the Producing Party must determine
    7   which documents, or portions thereof, qualify for protection under this Order.
    8   Then, before producing the specified documents, the Producing Party must affix
    9   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
   10   only a portion or portions of the material on a page qualifies for protection, the
   11   Producing Party also must clearly identify the protected portion(s) (e.g., by making
   12   appropriate markings in the margins).
   13                   (b) for testimony given in depositions that the Designating Party identify
   14   the Disclosure or Discovery Material on the record, before the close of the
   15   deposition all protected testimony.
   16                   (c) for information produced in some form other than documentary and
   17   for any other tangible items, that the Producing Party affix in a prominent place on
   18   the exterior of the container or containers in which the information is stored the
   19   legend “CONFIDENTIAL.” If only a portion or portions of the information
   20   warrants protection, the Producing Party, to the extent practicable, shall identify
   21   the protected portion(s).
   22           5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent
   23   failure to designate qualified information or items does not, standing alone, waive
   24   the Designating Party’s right to secure protection under this Order for such
   25   material. Upon timely correction of a designation, the Receiving Party must make
   26   reasonable efforts to assure that the material is treated in accordance with the
   27   provisions of this Order.
   28   ///

                                                   7
                                      STIPULATED PROTECTIVE ORDER
        FP 38170823.1
Case 2:19-cv-07117-ODW-KS Document 30 Filed 07/14/20 Page 8 of 16 Page ID #:542



    1   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
    2           6.1 Timing of Challenges. Any Party or Non-Party may challenge a
    3   designation of confidentiality at any time that is consistent with the Court’s
    4   Scheduling Order.
    5           6.2 Meet and Confer. The Challenging Party shall initiate the dispute
    6   resolution process under Local Rule 37.1, et seq.
    7           6.3     The burden of persuasion in any such challenge proceeding shall be
    8   on the Designating Party. Frivolous challenges, and those made for an improper
    9   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   10   parties) may expose the Challenging Party to sanctions. Unless the Designating
   11   Party has waived or withdrawn the confidentiality designation, all parties shall
   12   continue to afford the material in question the level of protection to which it is
   13   entitled under the Producing Party’s designation until the Court rules on the
   14   challenge.
   15   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
   16           7.1     Basic Principles. A Receiving Party may use Protected Material that
   17   is disclosed or produced by another Party or by a Non-Party in connection with
   18   this Action only for prosecuting, defending, or attempting to settle this Action.
   19   Such Protected Material may be disclosed only to the categories of persons and
   20   under the conditions described in this Order. When the Action has been terminated,
   21   a Receiving Party must comply with the provisions of section 13 below (FINAL
   22   DISPOSITION).
   23           Protected Material must be stored and maintained by a Receiving Party at a
   24   location and in a secure manner that ensures that access is limited to the persons
   25   authorized under this Order.
   26           7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
   27   otherwise ordered by the court or permitted in writing by the Designating Party,
   28   a Receiving Party may disclose any information or item designated

                                               8
                                  STIPULATED PROTECTIVE ORDER
        FP 38170823.1
Case 2:19-cv-07117-ODW-KS Document 30 Filed 07/14/20 Page 9 of 16 Page ID #:543



    1   “CONFIDENTIAL” only to:
    2               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
    3   well as employees of said Outside Counsel of Record to whom it is reasonably
    4   necessary to disclose the information for this Action;
    5               (b) the officers, directors, and employees (including House Counsel) of
    6   the Receiving Party to whom disclosure is reasonably necessary for this Action;
    7               (c) Experts (as defined in this Order) of the Receiving Party to whom
    8   disclosure is reasonably necessary for this Action and who have signed the
    9   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   10               (d) the court and its personnel;
   11               (e) court reporters and their staff;
   12               (f) professional jury or trial consultants, mock jurors, and Professional
   13   Vendors to whom disclosure is reasonably necessary for this Action and who have
   14   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   15               (g) the author or recipient of a document containing the information or
   16   a custodian or other person who otherwise possessed or knew the information;
   17               (h) during their depositions, witnesses, and attorneys for witnesses, in
   18   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
   19   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
   20   they will not be permitted to keep any confidential information unless they sign the
   21   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   22   agreed by the Designating Party or ordered by the court. Pages of transcribed
   23   deposition testimony or exhibits to depositions that reveal Protected Material may
   24   be separately bound by the court reporter and may not be disclosed to anyone
   25   except as permitted under this Stipulated Protective Order; and
   26               (i) any mediator or settlement officer, and their supporting personnel,
   27   mutually agreed upon by any of the parties engaged in settlement discussions.
   28   ///

                                               9
                                  STIPULATED PROTECTIVE ORDER
        FP 38170823.1
Case 2:19-cv-07117-ODW-KS Document 30 Filed 07/14/20 Page 10 of 16 Page ID #:544



     1   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
     2   IN OTHER LITIGATION
     3           If a Party is served with a subpoena or a court order issued in other litigation
     4   that compels disclosure of any information or items designated in this Action as
     5   “CONFIDENTIAL,” that Party must:
     6                   (a) promptly notify in writing the Designating Party. Such notification
     7   shall include a copy of the subpoena or court order;
     8                   (b) promptly notify in writing the party who caused the subpoena or
     9   order to issue in the other litigation that some or all of the material covered by the
    10   subpoena or order is subject to this Protective Order. Such notification shall
    11   include a copy of this Stipulated Protective Order; and
    12                   (c) cooperate with respect to all reasonable procedures sought to be
    13   pursued by the Designating Party whose Protected Material may be affected.
    14           If the Designating Party timely seeks a protective order, the Party served
    15   with the subpoena or court order shall not produce any information designated in
    16   this action as “CONFIDENTIAL” before a determination by the court from which
    17   the subpoena or order issued, unless the Party has obtained the Designating Party’s
    18   permission. The Designating Party shall bear the burden and expense of seeking
    19   protection in that court of its confidential material and nothing in these provisions
    20   should be construed as authorizing or encouraging a Receiving Party in this Action
    21   to disobey a lawful directive from another court.
    22   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    23   PRODUCED IN THIS LITIGATION
    24                   (a) The terms of this Order are applicable to information produced by a
    25   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
    26   produced by Non-Parties in connection with this litigation is protected by the
    27   remedies and relief provided by this Order. Nothing in these provisions should be
    28   construed as prohibiting a Non-Party from seeking additional protections.

                                                   10
                                      STIPULATED PROTECTIVE ORDER
         FP 38170823.1
Case 2:19-cv-07117-ODW-KS Document 30 Filed 07/14/20 Page 11 of 16 Page ID #:545



     1                   (b) In the event that a Party is required, by a valid discovery request, to
     2   produce a Non-Party’s confidential information in its possession, and the Party is
     3   subject to an agreement with the Non-Party not to produce the Non-Party’s
     4   confidential information, then the Party shall:
     5                      (1) promptly notify in writing the Requesting Party and the Non-
     6   Party that some or all of the information requested is subject to a confidentiality
     7   agreement with a Non-Party;
     8                      (2) promptly provide the Non-Party with a copy of the Stipulated
     9   Protective Order in this Action, the relevant discovery request(s), and a reasonably
    10   specific description of the information requested; and
    11                      (3) make the information requested available for inspection by the
    12   Non-Party, if requested.
    13                   (c) If the Non-Party fails to seek a protective order from this court within
    14   14 days of receiving the notice and accompanying information, the Receiving Party
    15   may produce the Non-Party’s confidential information responsive to the discovery
    16   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
    17   not produce any information in its possession or control that is subject to the
    18   confidentiality agreement with the Non-Party before a determination by the court.
    19   Absent a court order to the contrary, the Non-Party shall bear the burden and
    20   expense of seeking protection in this court of its Protected Material.
    21   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    22           If a Receiving Party learns that, by inadvertence or otherwise, it has
    23   disclosed Protected Material to any person or in any circumstance not authorized
    24   under this Stipulated Protective Order, the Receiving Party must immediately (a)
    25   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
    26   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
    27   the person or persons to whom unauthorized disclosures were made of all the terms
    28   of this Order, and (d) request such person or persons to execute the

                                                    11
                                       STIPULATED PROTECTIVE ORDER
         FP 38170823.1
Case 2:19-cv-07117-ODW-KS Document 30 Filed 07/14/20 Page 12 of 16 Page ID #:546



     1   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
     2   A.
     3   11.     INADVERTANT PRODUCTION OF PRIVILEGED OR OTHERWISE
     4   PROTECTED MATERIAL
     5           When a Producing Party gives notice to Receiving Parties that certain
     6   inadvertently produced material is subject to a claim of privilege or other
     7   protection, the obligations of the Receiving Parties are those set forth in Federal
     8   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
     9   whatever procedure may be established in an e-discovery order that provides for
    10   production without prior privilege review. Pursuant to Federal Rule of Evidence
    11   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
    12   of a communication or information covered by the attorney-client privilege or work
    13   product protection, the parties may incorporate their agreement in the stipulated
    14   protective order submitted to the court.
    15   12.     MISCELLANEOUS
    16           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
    17   person to seek its modification by the Court in the future.
    18           12.2 Right to Assert Other Objections. By stipulating to the entry of this
    19   Protective Order no Party waives any right it otherwise would have to object to
    20   disclosing or producing any information or item on any ground not addressed in
    21   this Stipulated Protective Order. Similarly, no Party waives any right to object on
    22   any ground to use in evidence of any of the material covered by this Protective
    23   Order.
    24           12.3 Filing Protected Material. A Party that seeks to file under seal any
    25   Protected Material must comply with Civil Local Rule 79-5. Protected Material
    26   may only be filed under seal pursuant to a court order authorizing the sealing of the
    27   specific Protected Material at issue. If a Party’s request to file Protected Material
    28   under seal is denied by the court, then the Receiving Party may file the information

                                               12
                                  STIPULATED PROTECTIVE ORDER
         FP 38170823.1
Case 2:19-cv-07117-ODW-KS Document 30 Filed 07/14/20 Page 13 of 16 Page ID #:547



     1   in the public record unless otherwise instructed by the court.
     2   13.     FINAL DISPOSITION
     3           After the final disposition of this Action, as defined in paragraph 4, within
     4   60 days of a written request by the Designating Party, each Receiving Party must
     5   return all Protected Material to the Producing Party or destroy such material. As
     6   used in this subdivision, “all Protected Material” includes all copies, abstracts,
     7   compilations, summaries, and any other format reproducing or capturing any of the
     8   Protected Material. Whether the Protected Material is returned or destroyed, the
     9   Receiving Party must submit a written certification to the Producing Party (and, if
    10   not the same person or entity, to the Designating Party) by the 60 day deadline that
    11   (1) identifies (by category, where appropriate) all the Protected Material that was
    12   returned or destroyed and (2) affirms that the Receiving Party has not retained any
    13   copies, abstracts, compilations, summaries or any other format reproducing or
    14   capturing any of the Protected Material. Notwithstanding this provision, Counsel
    15   are entitled to retain an archival copy of all pleadings, motion papers, trial,
    16   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
    17   and trial exhibits, expert reports, attorney work product, and consultant and expert
    18   work product, even if such materials contain Protected Material. Any such archival
    19   copies that contain or constitute Protected Material remain subject to this Protective
    20   Order as set forth in Section 4 (DURATION).
    21   13.     Any violation of this Order may be punished by any and all appropriate
    22   measures including, without limitation, contempt proceedings and/or monetary
    23   sanctions.
    24   ///
    25   ///
    26   ///
    27   ///
    28   ///

                                               13
                                  STIPULATED PROTECTIVE ORDER
         FP 38170823.1
Case 2:19-cv-07117-ODW-KS Document 30 Filed 07/14/20 Page 14 of 16 Page ID #:548
Case 2:19-cv-07117-ODW-KS Document 30 Filed 07/14/20 Page 15 of 16 Page ID #:549



     1                                       EXHIBIT A
     2             ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
     3

     4   I, _______________________ [print or type full name], of __________________
     5   [print or type full address], declare under penalty of perjury that I have read in its
     6   entirety and understand the Stipulated Protective Order that was issued by the
     7   United States District Court for the Central District of California on ____________
     8   [date] in the case of Min Wen Wang v. American Airlines, Inc., Case No. 2:19-cv-
     9   07117-ODW-KSx. I agree to comply with and to be bound by all the terms of this
    10   Stipulated Protective Order and I understand and acknowledge that failure to so
    11   comply could expose me to sanctions and punishment in the nature of contempt. I
    12   solemnly promise that I will not disclose in any manner any information or item
    13   that is subject to this Stipulated Protective Order to any person or entity except in
    14   strict compliance with the provisions of this Order.
    15   I further agree to submit to the jurisdiction of the United States District Court for
    16   the Central District of California for the purpose of enforcing the terms of this
    17   Stipulated Protective Order, even if such enforcement proceedings occur after
    18   termination of this action. I hereby appoint______________________ [print or
    19   type full name] of_____________________________ [print or type full address
    20   and telephone number] as my California agent for service of process in connection
    21   with this action or any proceedings related to enforcement of this Stipulated
    22   Protective Order.
    23   Date: ______________________________________
    24   City and State where sworn and signed: ________________________________
    25

    26   Printed name:_______________________________
    27

    28   Signature: __________________________________
                                                   15
                         EXHIBIT A – ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
         FP 38170823.1
Case 2:19-cv-07117-ODW-KS Document 30 Filed 07/14/20 Page 16 of 16 Page ID #:550



     1                            CERTIFICATE OF SERVICE
     2
                I, the undersigned, am employed in the County of Los Angeles, State of
         California. I am over the age of 18 and not a party to the within action; am
     3
         employed with Fisher & Phillips LLP and my business address is 444 South Flower
         Street, Suite 1500, Los Angeles, California 90071.
     4          On July 14, 2020 I served the foregoing document entitled STIPULATED
         PROTECTIVE ORDER on all the appearing and/or interested parties in this
     5   action by placing       the original 6 a true copy thereof enclosed in sealed
         envelope(s) addressed as follows:
     6
          Michael Freiman                            Attorney for Plaintiff,
     7    Law Office of Michael Freiman              MIN WEN WANG
          100 Wilshire Blvd., Ste. 700
     8    Santa Monica, CA 90401                     Tel. No. (310) 917-1022
                                                     Email. mike@employlegal.com
     9
                 [by MAIL] - I am readily familiar with the firm's practice of collection and
    10           processing correspondence for mailing. Under that practice it would be
                 deposited with the U.S. Postal Service on that same day with postage thereon
    11           fully prepaid at Los Angeles, California in the ordinary course of business.
                 I am aware that on motion of the party served, service is presumed invalid if
    12           postage cancellation date or postage meter date is more than one day after
                 date of deposit for mailing this affidavit.
    13
         :       [by ELECTRONIC SUBMISSION] - I served the above listed
    14           document(s) described via the United States District Court’s Electronic
                 Filing Program on the designated recipients via electronic transmission
    15           through the CM/ECF system on the Court’s website. The Court’s CM/ECF
                 system will generate a Notice of Electronic Filing (NEF) to the filing party,
    16           the assigned judge, and any registered users in the case. The NEF will
                 constitute service of the document(s). Registration as a CM/ECF user
    17           constitutes consent to electronic service through the court’s transmission
                 facilities.
    18
               [by PERSONAL SERVICE] - I caused to be delivered by messenger such
    19         envelope(s) by hand to the office of the addressee(s). Such messenger is
               over the age of eighteen years and not a party to the within action and
    20         employed with Network Express, whose business address is 1533 Wilshire
               Boulevard, Los Angeles, CA 90017.
    21         I declare that I am employed in the office of a member of the bar of this
         Court at whose direction the service was made.
    22

    23
                 Executed July 14, 2020 at Los Angeles, California.

    24     Tatiana Le                            By: /s/ Tatiana Le
                         Print Name                                    Signature
    25

    26

    27

    28

                                                   16
                                         CERTIFICATE OF SERVICE
         FP 38170823.1
